*1416OPINION.
Siefkin :
The petitioner insists that it had an abnormality in capital or income during the year 1921. The only basis for such an assertion rests in the business arrangement which it had with the Western Electric Co. in 1921 by which it obtained advances of sums greater than it was entitled to under the contract, the contract providing for payments up to 85 per cent of the work completed. The relation of these advances to the general financial situation of the petitioner is not shown, and, further, it is not shown that the condition was an abnormal one affecting either the capital or the income of the petitioner during the year in question. Although the amount of profit earned in the year 1921 greatly exceeds the invested capital of the petitioner in that year, we are without information as to whether or not that was a normal condition in a business such as petitioner’s, and is, therefore, covered by the computation of the tax under section 302 rather than by reference to the special assessment provisions.

Judgment will be entered for the respondent.